FISCHER, P.J.,
concurring in result.
11 This case presents a procedural issue not previously decided. Three days after the judgment granting the Bank's motion for summary judgment was filed, Morris filed a motion to vacate that judgment. The Bank responded, treating the motion as a motion for new trial. The motion was filed within ten days of the judgment, it seeks reconsideration of the judgment and could, therefore, be treated as a motion for new trial "A motion seeking reconsideration, re-examination, rehearing or vacation of a judgment ... which is filed within 10 days of the day such decision was rendered, may be regarded as the functional equivalent of a new trial motion, no matter what its title." Horizons, Inc. v. Keo Leasing Co., 1984 OK 24, 11 4, 681 P.2d 757, 759 ("motion to reconsider" filed within ten days of the judgment and seeking reexamination of the judgment was properly treated as a motion for new trial).1 Howev*141er, Morris's motion is clearly denominated as a motion to vacate. The motion cites 12 0.8.2011 §§ 1081(8) and 1031(4) as authority for the motion and argues that the judgment should be vacated because the Bank did not establish that it had possession of Morris's promissory note and was, therefore, a person entitled to enforce the note as required by 12A 0.8.2011 § 3-801. Whether this motion is treated as a motion to vacate or as a motion for new trial has consequences.
T2 First, a motion for new trial is limited to the grounds authorized in 12 O.S.2011 § 651.2 Schepp v. Hess, 1989 OK 28, 19, ¶70 P.2d 34, 38. The grounds on which a motion to vacate filed within thirty days of the judgment may be predicated are "almost unlimited." Id.
T3 Second, a timely motion for new trial extends the time to appeal the underlying judgment, a motion to vacate does not. 12 00.98.2011 $ 991(a); Okla. Sup.Ct. R. 1.22, 12 O.S.2011, ch. 15, app. 2; Stites v. DUIT Constr. Co., Inc., 1995 OK 69, ¶ 25, 903 P.2d 298, 302 ("No postjudgment quest for relief-other than one made by a timely mnew-trial motion-will operate to extend the time for appellate review of errors made in a nisi prius judgment or in a final order.")(footnote omitted).
T4 Third, although an abuse of discretion standard of review is used in both instances, the scope of appellate review is different. "In appeals lodged from an adverse order entered in a postjudgment vacation proceeding, errors which may be reviewed are confined to those in granting or denying relief sought upon the grounds advanced and the evidence presented." Id. (footnote omitted). The underlying judgment may be reviewed when an appeal is taken from a motion for new trial. "Where, as here, our assessment of the trial court's exercise of discretion in denying defendants a new trial rests on the propriety of the underlying grant of summary judgment, the abuse-of-discretion question is settled by our de novo review of the summary adjudication's correctness." Reeds v. Walker, 2006 OK 43, ¶9, 157 P.3d 100, 107 (footnote omitted). "[If the decision on the motion [for new trial] was against the moving party, the moving party may appeal from the judgment ... from the ruling on the motion, or from both." 12 0.8.2011 $ 990.2(A); Rule 1.22(c)(2) ("An appeal may be commenced from both the underlying judgment, decree or final order and the order disposing of the post-trial motion.").
1[ 5 Finally, not only are the orders subject to appellate review different, but also the issues that can be raised on appeal are different as well. "If a motion for a new trial be filed and a new trial be denied, the movant may not, on the appeal, raise allegations of error that were available to him at the time of the filing of his motion for a new trial but were not therein asserted." 12 0.S8.2011 § 991(b). The Supreme Court has consistently invoked this statute to restrict the appellate issues to those raised in a motion *142for new trial. See, eg., Slogell v. Slagell, 2000 OK 5, 995 P.2d 1141; Horizons, Inc. v. Keo Leasing Co., 1984 OK 24, 681 P.2d 757; Federal Corp. v. Indep. Sch. Dist. No. 13 of Pushmataha Cnty. 1978 OK CIV APP 55, 606 P.2d 1141 (approved for publication by the Supreme Court). A "motion for new trial . acts to limit the issues reviewed on appeal to those raised by that motion." City of Broken Arrow v. Bass Pro Outdoor World, L.L.C,, 2011 OK 1, ¶11, 250 P.3d 805, 311. No similar rule limits the issues that may be raised in an appeal from an order granting or denying a motion to vacate.
T 6 Given these differences, I see no reason to usurp a party's decision to choose one of these procedural mechanisms over another. I do not read Keo Leasing as applicable where a party is represented by competent counsel and the record does not show confusion about the pleading options available. I would treat Morris's motion as a motion to vacate. Like the Majority, I find no error in the district court's denial of Morris's motion to vacate. Therefore, I concur in the result reached by the Majority.

. See Kerr v. Clary, 2001 OK 90, 37 P.3d 841 (Court of Appeals erred in treating motion filed *141seven days after appealable order as a motion for new trial, when form and substance of motion required that it be treated as a motion to modify).


. A new trial is a reexamination in the same court, of an issue of fact or of law or both, after a verdict by a jury, the approval of the report of a referee, or a decision by the court. The former verdict, report, or decision shall be vacated, and a new trial granted, on the application of the party aggrieved, for any of the following causes, affecting materially the substantial rights of the party:
1. Irregularity in the proceedings of the court, jury, referee, or prevailing party, or any order of the court or referee, or abuse of discretion, by which the party was prevented from having a fair trial;
2. Misconduct of the jury or a prevailing party;
3. Accident or surprise, which ordinary prudence could not have guarded against;
4. Excessive or inadequate damages, appearing to have been given under the influence of passion or prejudice;
5. Error in the assessment of the amount of recovery, whether too large or too small, where the action is upon a contract, or for the injury or detention of property;
6. That the verdict, report, or decision is not sustained by sufficient evidence, or is contrary to law;
7. Newly discovered evidence, material for the party applying, which could not, with reasonable diligence, have been discovered and produced at the trial;
8. Error of law occurring at the trial, and objected to by the party making the application; or
9. When, without fault of the complaining party, it becomes impossible to prepare a record for an appeal.